      Case: 3:20-cv-00249-wmc Document #: 509 Filed: 08/03/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

DEMOCRATIC NATIONAL COMMITTEE,
et al.,

                            Plaintiffs,                 OPINION AND ORDER
       v.
                                                           20-cv-249-wmc
MARGE BOSTELMANN, et al.,

                            Defendants,

and

WISCONSIN LEGISLATURE,
REPUBLICAN NATIONAL COMMITTEE,
and REPUBLICAN PARTY OF WISCONSIN,
              Intervening-Defendants.


SYLVIA GEAR, et al.,

                            Plaintiffs,                        ORDER
       v.
                                                           20-cv-278-wmc
MARGE BOSTELMANN, et al.,

                            Defendants,

and

WISCONSIN LEGISLATURE,
REPUBLICAN NATIONAL COMMITTEE,
and REPUBLICAN PARTY OF WISCONSIN,
              Intervening-Defendants.


CHRYSTAL EDWARDS, et al.,

                            Plaintiffs,                        ORDER
       v.
                                                           20-cv-340-wmc
ROBIN VOS, et al.,

                            Defendants,

and
      Case: 3:20-cv-00249-wmc Document #: 509 Filed: 08/03/20 Page 2 of 4



REPUBLICAN NATIONAL COMMITTEE,
and REPUBLICAN PARTY OF WISCONSIN,
              Intervening-Defendants.


JILL SWENSON, et al.,


                               Plaintiffs,                        OPINION AND ORDER
       v.
                                                                       20-cv-459-wmc
MARGE BOSTELMANN, et al.,
                               Defendants,
       and

WISCONSIN LEGISLATURE,
REPUBLICAN NATIONAL COMMITTEE,
and REPUBLICAN PARTY OF WISCONSIN,
              Intervening-Defendants.


       Consistent with the status conference held with the parties in these four, consolidated

cases, IT IS ORDERED in advance of the August 5, 2020, preliminary injunction hearing that:

   1. Hearing Logistics

       The preliminary injunction hearing will be held by Zoom beginning at 9 a.m. on

Wednesday morning, August 5, 2020. The parties should familiarize themselves with the

Western          District’s      Zoom        Guide      prior         to       the      hearing:

https://www.wiwd.uscourts.gov/sites/default/files/Prepare_for_Zoom_Hearing.pdf. No later

than 5 p.m. tomorrow, August 4, the parties shall provide the email addresses for the attorneys

who       will   participate    in     Wednesday’s    hearing    by        emailing   them    to

Melissa_Hardin@wiwd.uscourts.gov. Each party shall designate no more than two lead counsel

to appear, although each party may designate other attorney(s) to participate if they feel it is

truly necessary. The parties should also provide the email addresses for the witnesses who will

appear.

       The hearing will proceed roughly according to the following schedule: From 9 a.m. until

                                               2
       Case: 3:20-cv-00249-wmc Document #: 509 Filed: 08/03/20 Page 3 of 4



10:30 a.m., the parties will present opening arguments regarding the easing of statutory

deadlines with respect to both voter registration and absentee or in-person voting in light of

COVID-19. Both sides may have forty-five minutes (including questioning by the court) to

present their opening statements.

       From 10:30 a.m. until noon the court will hear testimony from live witnesses, beginning

with questioning of the court of Ms. Wolfe and, if necessary, Mr. Spindell. The parties will be

given the opportunity to examine Administrator Wolfe only on the subject matter raised by the

court in its questioning. If for some reason Administrator Wolfe is unavailable during that time,

counsel for the WEC is welcome to propose alternative times to the court. Mr. Spindell will be

made available for cross-examination as set forth above, unless defendants indicate that his

testimony is no longer being relied upon for purposes of plaintiffs’ motions for preliminary

injunction, in which case he will not be called.

       From 1 p.m. until 3 p.m. the court will hear opening statements regarding plaintiff’s

assertions of unreasonable hurdles placed on certain individuals to register or vote, whether

absentee or in-person. Both sides will each have one hour to present opening statements,

including questioning from the court. As appropriate, the court will also hear closing arguments

from both sides.

   2. Additional Submissions

       The Swenson plaintiffs may have until 5 p.m. tomorrow, August 4, to provide the court

and the parties with the specific designations from the July 31 deposition of the RPW 30(b)(6)

deponent(s). Defendants and intervening-defendants may have until 5 p.m. on Thursday, August

6, to respond. Defendants and intervening-defendants may also have until 5 p.m. on Thursday

to respond to the Gear, Swenson, and DNC plaintiffs’ supplemental proposed findings of fact. (See

dkts. #494, 501, 506.) Any objections to the proposed exhibits must be submitted to the court


                                                   3
      Case: 3:20-cv-00249-wmc Document #: 509 Filed: 08/03/20 Page 4 of 4



by noon tomorrow, August 4. Responses to the objections are due by 5 p.m. that same day.

       IT IS SO ORDERED.

       Entered this 3rd day of August, 2020.



                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                               4
